Jenks, J.:
The version of the plaintiff is that the car was moving and he was walking behind it to guide the trolley pole along its wire, “ and all of a sudden the motorman shot ahead in the car shop, and the pole came off, and the ropes twisted around my hand and kind of lifted me, and the car went ahead under the car barn then ; that is, the car barn, and it was quite dark, and when I came down again I went down in the pit.” He further testifies that when he went down the car “ was going at a pretty good speed.” And also that when the trolley pole left its wire “ it went up because it came under the door, and it went away down, and as soon as it passed the door there was a big space, and the pole flew away up, and it sort of lifted me off my feet.” He weighed 180 pounds, and he was lifted about an inch off the ground. The pit was about 10 feet within the barn. The sole question of the defendant’s negligence submitted to the '■jury without objection by the plaintiff was whether this pit was a dangerous place and whether the plaintiff was warned. It seems to me that, although the pit was' the causa sine qua non of the injuries, for of course had it not existed the plaintiff would not have been cast into it, the causa causans was the conduct of the motorman as described by the plaintiff. (Trapp v. McClellan, 68 App. Div. 362; Laidlaw v. Sage, 158 N. Y. 73; Leeds v. New York Telephone Co., 178 id. 118, 122.) How the motorman was the fellow-servant of the plaintiff.
And further I think that it cannot be said that the defendant in the exercise of due care should have foreseen that in such a situation as is described by the plaintiff its motorman might have managed a car so as to carry one in the relative situation of the plaintiff off his feet and cast him down into a pit 10 feet within the barn. See Jex v. Straus (122 N. Y. 293) and Beetz v. City of Brooklyn (10 App. Div. 382). It is not contended but that the pit was a necessary part of the defendant’s repair shop, or that it was marked by any unusual features which made it a pitfall, or that any construction was lacking, to its defect, or that any precaution about it *672could llave been taken which would have saved the plaintiff under the conditions as described by him.
I think that the judgment and order must be reversed and a new. trial granted, costs to abide the event.
Miller, J., concurred; Gaynor, J.,. concurred in separate opinion; Hirschberg, P. J., and Hooker, J., dissented.